PER CURIAM.
The court of civil appeals reversed the judgment of the trial court and remanded the cause for trial by reason of the non-joinder of a necessary party. 426 S.W.2d 606. The court of civil appeals says in its opinion, that the absence of the party presented a case of fundamental error. The case did not present a problem of fundamental error. In the course of the trial, the defendant discovered that the plaintiff was a married woman. It then filed a motion for mistrial, a plea in abatement, and a motion for new trial and urged in each of them the plaintiff’s failure to make her husband a party. Defendant assigned the error by a point in the court of civil appeals.
The application for writ of error is refused, no reversible error. Rule 483 Texas Rules of Civil Procedure.